Title: From George Washington to Major General Nathanael Greene, 23 December 1779
From: Washington, George
To: Greene, Nathanael


        
          Dr Sir
          Head Quarters Morris Town Decr 23d 1779
        
        Hearing that you had written to Mr Mitchell yesterday to repair to this place immediately; & convinced that you knew nothing of the letter I had received from him in consequence of my summons some days ago, I now inclose you a copy of it to show how far his absence from Philadelphia may retard the march of the Virginia Troops and affect the business of supplies. You will jud[g]e from this whether it will be necessary to countermand your order to him, for the Public service ought not to suffer in the affair. I am Dr Sr Your Most Obet servant
        
          Go: Washington
        
      